Citation Nr: 1132852	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-13 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left eye disability. 

4.  Entitlement to service connection for right leg scar.

5.  Entitlement to service connection for right foot fungus of the big toenail.  

6.  Entitlement to an increased (compensable) rating for service-connected bruxism before February 1, 2008. 

7.  Entitlement to an increased rating for bruxism, rated 10 percent disabling, from February 1, 2008.

8.  Entitlement to an increased (compensable) rating for service-connected headaches, secondary to bruxism. 
9.  Entitlement to an increased (compensable) rating for a tumor scar of the right cheek. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976, January 1991 to May 1991, from February 2003 to August 2003, and from April 2006 to September 2007.  He also served in the Army Reserves.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision from the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bruxism, and headaches secondary to bruxism, and assigned noncompensable ratings.  The Veteran continues to appeal for higher ratings for these disabilities.  An October 2008 rating decision granted an increased, 10 percent, rating for bruxism, effective February 1, 2008.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's claim for an increased disability rating remains on appeal as set forth above.  

An August 2009 rating decision denied service connection for bilateral hearing loss, tinnitus, left eye disability, right leg scar, right foot fungus of the big toenail.  The RO granted service connection for a tumor scar of the right cheek, an assigned a noncompensable rating.  The Veteran continues to appeal for a higher rating for this disability.  

The appeal initially included claims for service connection for kidney stones and hearing loss of the left ear.  During the pendency of the appeal, the RO granted service connection for both conditions in a June 2010 rating decision.  The RO advised the Veteran that advised this was a full grant of benefits.  Because the Veteran has not filed a notice of disagreement pertaining to this rating determination, these issues are not before the Board for appellate review.  See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (Pursuant to 38 U.S.C. § 7105, a notice of disagreement initiates appellate review in the VA administrative adjudication process; and the request for appellate review is completed by the claimant's filing of a substantive appeal after an Statement of the Case is issued by VA).

The Veteran testified at a hearing at the RO before the undersigned in October 2010.  A transcript of the proceeding is of record.

In October 2010, the Veteran submitted additional evidence consisting of VA outpatient treatment records after the most recent June 2010 Supplemental Statement of the Case.  The Veteran submitted a written waiver of review of that evidence by the agency of original jurisdiction and therefore referral to the RO of evidence received directly by the Board is not required. 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for hearing loss of the right ear, a left eye disability, right leg scar, and right foot fungus of the big toenail; and increased ratings for a right cheek scar, bruxism, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

It is reasonably shown that the Veteran has tinnitus that is causally related to his exposure to noise trauma in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2000 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2008.  Additionally, the RO obtained service treatment records, VA and private treatment records, afforded the Veteran a VA examination, and afforded the Veteran a hearing.

In the decision below, the Board grants the claim for service connection for tinnitus sought by the Veteran.  The Board has considered whether further development and notice under the VCAA or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result for the Veteran, or be of assistance to this inquiry.

The Merits of the Claim

The Veteran contends that his tinnitus was caused by a loud alarm in the Army medical department in which he served.  He also noted that he has had tinnitus since separation from his last period of service.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at an approximate balance and the appeal will be allowed.

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and evidence of a nexus between the present disability and that symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  

The Veteran has a current diagnosis of tinnitus as reflected in subjective complaints during the June 2009 VA audiological examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (A veteran is competent to testify to an in-service acoustic trauma, in-service symptoms of tinnitus, and post-service symptoms of tinnitus).  The remaining question, therefore, is whether there is evidence of an inservice occurrence of an injury or disease and medical evidence of a nexus or relationship between the current disability and the inservice disease or injury.

Service treatment records fail to reflect complaints or treatment for tinnitus.  However, the Veteran has provided statements and testimony concerning the loud patient alarm system at the Carl R. Darnall Army Medical Center.  He indicated it rang intermittently on a daily basis for a year and a half.  The veteran is competent to testify as to the symptoms he experienced, including the noises he heard.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the Board finds the veteran's testimony to be credible as there are no conflicting statements in the record nor is there any evidence suggesting the veteran was mistaken.  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006). 

In fact, the Board notes the Veteran's Form DD 214 confirms he served in Health Services Human Resources for a period of 1 year and four months during his period of service from April 2006 until September 2007.  Additionally, G.M., an executive administrative assistant at the Darnall Army Medical Center, provided a statement relating a new fire-alarm system was installed in the suite where she worked with the Veteran.  She indicated the sound was "ear-piercing" and related that the personnel would run to the break room covering their ears.  She explained after several complaints and many months, authorities determined the sound of the alarm could be turned off and occupants would be notified by the hallway alarms and flashing lights.  Furthermore, P.T.W., the Chief of Public Affairs of the Army Medical Center, provided a November 2009 statement relating that the Veteran advised him numerous times that the fire alarm and announcement system was very loud and hurt his ears.  Mr. W. further stated the Veteran reported his ears began ringing from the noise.  Mr. W. confirmed that the noise was excruciating in the area where the Veteran worked.  As such, the Board finds that the account of acoustic trauma from the medical alarm and announcement system is consistent with the circumstances of the veteran's service.  38 U.S.C.A. § 1154(a).

The remaining element is medical evidence of a nexus or relationship between the current hearing loss the noise during service.  In this regard, a VA audiological examination was conducted in June 2009.  The examiner said that she could not provide an opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Jones v. Shinseki, 23 Vet. App. 382 (2010) (indicating that the examiner must explain why the requested opinion would be speculative before the Board could rely on such a conclusion.).  As the VA examiner failed to provide the reasons why an opinion could not be provided, this report is accorded no probative value.

However, as noted above, the Veteran is competent to report the presence of ringing in his ears.  The Veteran has provided both written statements and sworn testimony that the ringing in his ears began with the exposure to the alarms and has continued ever since that time.  He testified that the ringing never went away.  Additionally, Mr. W. confirmed that the Veteran complained of the ringing during his active duty service.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Specifically, the Veteran has a current diagnosis of tinnitus, inservice noise exposure, and no significant post-service noise exposure.  Although there is a lack of medical evidence documenting treatment for the condition, there is competent evidence indicating continuous symptoms of tinnitus since service.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for tinnitus will be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  


ORDER

Entitlement to service connection for tinnitus is granted, subject to the statutes and regulations governing the payment of monetary awards.


REMAND

A preliminary review of the record discloses that additional development is necessary. Specifically, VA's duty to assist has not been met.

The Veteran essentially stated that his hearing loss of the right ear has worsened and he would be entitled to service connection under current VA regulations if he were provided a current examination.  Therefore, he should be scheduled for such examination to determine whether the Veteran has hearing loss under 38 C.F.R. § 3.385.  

The Veteran and his spouse testified that the fungus began around 1989 or 1990 and he has treated for the condition since that time.  The record reflects that this could be just prior to his second period of service.  However, the record is unclear as to whether the condition actually preexisted service.  Accordingly, another examination is needed to determine if the right foot fungus of the big toenail preexisted service or was aggravated by service.

In addition, the Veteran claims he has a scar on his right leg due to skin grafting for surgery on his service-connected lacerated right forearm.  The examinations of record are inadequate to resolve this issue as they were based on an inaccurate factual premise.  Specifically, the examinations did not report any scar of the right leg.  However, an October 2004 operative report reflects a skin graft from the right leg to the arm.  Therefore, he should be scheduled for another examination to consider this report and the complete medical record and determine the nature and etiology of any present condition.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)

Concerning the left eye injury, although the Veteran was provided a VA examination in January 2009, this examination in not adequate for rating purposes.  Although the examiner provided a thorough opinion concerning the symptoms of dry eye and scarring, the examiner did not comment on whether the trauma in service was a superimposed injury which aggravated the Veteran's visual acuity.  For purposes of entitlement to compensation benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  Accordingly, an addendum opinion to determine the relationship, if any, between the left eye injury and current visual acuity is necessary.

Concerning the service-connected residuals of a postoperative tumor scar of the right cheek, the Board is of the opinion that another VA examination is necessary.  Although the Veteran was afforded a VA examination of the scars in March 2009, the examiner noted a rather small scar that did not result in gross distortion or asymmetry.  However, the Veteran testified that his right cheek scar will become inflamed and grow larger as it becomes filled with pus.  He further testified that he frequently removes the pus himself but also indicated he has surgical removal of the pus on a yearly basis.  In other words, the right cheek scar has periods of active flare-up.  See Ardison v. Brown, 6 Vet. App. 405 (1994); see also Bowers v. Derwinski, 2 Vet. App. 675 (1992)(finding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed.").  As the prior VA examination was not during an active flare-up, another VA examination is necessary.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

When a veteran alleges that his service-connected bruxism and headaches have worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  The Veteran last had VA dental and headache examinations in February 2008.  He has testified that he has increased symptoms of sensitivity, pain, an inability to chew and grinding.  Similarly, he has testified that the headaches are constant with severe flare-ups several times a day.  In view of such, the Veteran will be provided an opportunity to report to current VA examinations to ascertain the current status of the service-connected bruxism and headaches.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the information necessary to acquire the complete clinical records pertaining to any treatment for hearing loss of the right ear, right leg scar, right foot fungus of the big toenail, left eye disability, tumor scar of the right cheek, bruxism, and headaches which are not currently of record. 

2.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any right ear hearing loss pursuant the VA regulation.  The claims folder must be made available to and be reviewed by the examiner and the review should be noted in the examination report.  All appropriate testing, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  

Based on the results of the Veteran's physical examination and a review of the claims file, the examiner should be asked to opine on the following:

(a) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any hearing loss of the right ear, if diagnosed, is related to active service, including the Veteran's exposure to noise from the medical alarm and announcement system. 

(b) whether it is least as likely as not (i.e., a 50 percent or greater probability) that any hearing loss of the right ear, if diagnosed, is caused or aggravated by the service-connected left ear hearing loss or service-connected tinnitus.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.
3.  Obtain an opinion regarding the etiology of the Veteran's right foot fungus of the big toenail.  The claims file should be made available to and be reviewed by the physician.  Based on review of the medical evidence of record and sound medical principles, the examiner should provide an opinion as to:

a.  Whether there is any medical reason to accept or reject the proposition that the Veteran clearly and unmistakably (undebatably) had right foot fungus prior to January 1991.  

b.  If the fungus any diagnosed right foot fungus of the big toenail existed prior to January 1991, whether the condition was underwent a permanent increase in severity due to any period of active service, or whether the complaints documented during service represent no more than an exacerbation of symptoms.  If there was an increase in the severity of the underlying disability, the physician should provide an opinion on whether that increase was due to the natural progress of the disorder.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of the claimed scar of the right leg.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Thereafter, the examiners should provide an opinion for any scar found on the Veteran's right leg, the VA examiner should render an opinion on the following:

a.  whether any scar condition is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.

b.  whether any scar condition is at least as likely as not (50 percent or greater probability) related to the Veteran's service-connected lacerated right forearm.  The examiner should specifically comment upon the October 2004 operative report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  The Veteran's entire claims file should be forwarded to the examiner who examined the Veteran in January 2009 for the left eye for an addendum opinion.  

Regarding the refractive error, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that this disability increased in severity beyond its normal progression during active service, by reason of a superimposed injury (reported as a rock striking the left eye in March 2007, and a metallic foreign body in the left eye in July 2007).

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain the above-requested medical opinion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Schedule the Veteran for a VA dermatology examination to determine the nature and current degree of severity of his service-connected residuals of a postoperative tumor scar of the right cheek.  If possible, the examination should be scheduled during a flare-up of the Veteran's tumor condition.  The examiner should conduct all testing and evaluation needed to make this determination and report all findings in detail.

The examiner should provide specific findings as to the following:

Whether the scar of the right cheek is a scar five or more inches in length, a scar at least one-quarter inch wide at the widest part, the surface contour of the scar is elevated or depressed on palpation, the scar is adherent to underlying tissue, the skin is hypo or hyper pigmented in an area exceeding six square inches, the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, there is underlying soft tissue missing in an area exceeding six square inches; and the skin is indurated and inflexible in an area exceeding six square inches.  

The examiner should also comment on whether the scar is painful or unstable.  

7.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected bruxism.  The claims file should be made available to, and be reviewed by, the examiner.  All necessary tests should be conducted.

The examiner should assess the nature and severity of the Veteran's service-connected bruxism and state, in part, the Veteran's inter-incisal range of motion and range of lateral excursion.

In making these determinations, the examiner should consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.

8.  Schedule the Veteran for a VA neurological examination to determine the nature and severity of his headaches.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the claims folder, the examiner should describe the frequency and duration of the Veteran's headaches and any manifestations of those headaches. 

The examiner should determine whether the symptoms associated with the Veteran's headaches are consistent with the symptoms of migraine headaches.  If the examiner determines that his headaches are consistent with migraine headaches, the examiner should note the absence or presence of characteristic prostrating attacks; the frequency and duration of any such attacks; and the extent of any associated economic impact.

9.  Then readjudicate the claims.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. SEESEL 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


